Citation Nr: 0718431	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1967 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam from May 18, 
1969, to August 13, 1969, his military medals are the 
National Defense Service Medal and the Vietnam Service Medal 
with one star, his military occupational specialty was a 
track vehicle repairman. 

2. The veteran did not engage in combat with the enemy during 
his service in the Republic of Vietnam, and there is no 
credible supporting evidence that the claimed in-service 
stressors, which are the basis for the diagnosis of 
post-traumatic stress disorder, occurred. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304(f) (2006).



The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2002 and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of a 
current diagnosis of post-traumatic stress disorder, evidence 
of stressful events during service, and medical evidence of a 
connection between the stressful events and the diagnosis of 
post-traumatic stress disorder.  The veteran was notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  

He was asked to submit any evidence that would include that 
in his possession.  The notice included the degree of 
disability assignable and the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

To the extent that the degree of disability assignable and 
the provision for the effective date were provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  As the claim of service connection is denied, 
no disability rating or effective date can be awarded as a 
matter of law.  As the timing error did not affect the 
essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 
No.06-7001 (Fed. Cir. May 16, 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity for a hearing before the Board, but he withdrew 
his request for a hearing in October 2006.  The RO has 
obtained the veteran's service medical and personnel records, 
unit history, VA records, and private medical records.  
The RO also afforded the veteran a VA examination and 
obtained a VA medical opinion. And the veteran submitted the 
post-traumatic stress disorder questionnaire. 



As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted on the basis of a 
post-service initial diagnosis, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service. 38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137-138 
(1997).

Factual Background 

Service personnel records show that the veteran served in 
the Maintenance Company, Force Logistic Support Group 
Bravo, in Dong Ha and in Quang Tri in the Republic of 
Vietnam from May to August 1969, that he was a track 
vehicle repairman, that he participated in several 
operations, and that he was not awarded any decoration or 
medal indicative of participation in combat.  

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of a psychiatric abnormality. 

After service, VA records, dated in July 2002, disclose that 
the veteran reported that in Vietnam he worked as an all-
purpose track vehicle mechanic and that he alternated one 
month at a time between a secured compound and the field. 

In his claim for service connection for post-traumatic stress 
disorder, dated in September 2002, the veteran stated that he 
had daily anxiety and stress about everything he had gone 
through in Vietnam.  

In a post-traumatic stress disorder questionnaire, dated in 
August 2004, the veteran reported that in Vietnam he was a 
track vehicle mechanic and that he served in Dong Ha and 
Quang Tri, but he had not received any award, medal, or 
citation for participating in combat.  He described two 
stressful events that he associated with his post-traumatic 
stress disorder.  One stressor occurred in August 1969 when 
his unit was confronted by enemy fire and a woman ran up to 
him with a rifle with a bayonet and took a swing at him, 
cutting his right arm, and he shot her, but only learned 
later that she was a woman.  He stated that there were no 
witnesses and the event did not occur in a specific campaign.  
The other stressful event occurred in September 1969 while on 
a convoy to Da Nang, when a small boy with explosives 
attached to his waist ran up to his vehicle and the 
explosives went off killing the boy.  He stated that he could 
not remember the names of two witnesses. 

In May 2004, V.M., LCSW, reported that the veteran met the 
criteria for post-traumatic stress disorder, referring to the 
two events the veteran described in his post-traumatic stress 
disorder questionnaire and a third event when the veteran 
fired a 50 caliber machine gun during a firefight.  

On VA psychiatric examination in August 2005, the examiner 
diagnosed post-traumatic stress disorder, citing the two 
events in the post-traumatic stress disorder questionnaire as 
the in-service stressors.  



Unit records of the Maintenance Company, Force Logistic 
Support Group Bravo, show that from May to August 1969 there 
were several rocket attacks at Dong Ha.  The two events in 
the post-traumatic stress disorder questionnaire, identified 
by the veteran and the VA examiner as the in-service 
stressors, were not supported by the unit history. 

Analysis 

On the basis of the service medical records, post-traumatic 
stress disorder was not affirmatively shown during service.  
38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  

After service, post-traumatic stress disorder was first 
documented in 2004 and a definitive diagnosis was made in 
2005, 35 years after service. 

Although the record contains a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element required in order for 
service connection for post-traumatic stress disorder to be 
awarded.  There also must be evidence establishing the 
occurrence of the in-stressor to support the diagnosis. 

The evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
veteran "engaged in combat with the enemy." Gaines v. West, 
11 Vet. App. 353, 358 (1998).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to combat, the veteran's lay testimony regarding the 
reported stressor must be accepted as conclusive evidence as 
to the actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). 



Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Therefore, the first question to resolve is whether the 
veteran engaged in combat.  A determination that a veteran 
engaged in combat with the enemy may be supported by any 
evidence which is probative of that fact, and there is no 
specific limitation of the type or form of evidence that may 
be used to support such a finding.  

Service personnel records show that the veteran served with 
the Maintenance Company, Force Logistic Support Group Bravo, 
which is not a combat unit, as a track vehicle mechanic, 
which is not a combat specialty.  Also there is no military 
award or decoration for combat.  Moreover, the unit history 
does not document that the Maintenance Company was involved 
in combat.  There is evidence that Dong Ha was hit with 
mortars, but the veteran has not placed himself at Dong Ha at 
the time of the attacks or has he identified mortar attacks 
as an in-service stressor. 

As for the veteran's own statements about the two in-service 
stressors he identified in his post-traumatic stress disorder 
questionnaire, 38 U.S.C.A. § 1154(b) does not require the 
acceptance of a veteran's assertion that he was engaged in 
combat.  Gaines, 11 Vet. App. at 359.  While the veteran's 
own assertions are not dispositive, the statements can not be 
ignored and the statements must be evaluate along with all 
other relevant evidence of record.  



Balancing the veteran's statements against the negative 
evidence, consisting of the veteran's service personnel 
records and unit history, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat.  

Since the veteran did not engage in combat with the enemy, 
the veteran's statements alone about the in-service stressors 
are insufficient to establish the credible supporting 
evidence that the claimed in-service stressors occurred.  

Also, the VA examiner's diagnosis that linked the in-service 
stressors, citing the two events in the post-traumatic stress 
disorder questionnaire as the in-service stressors, to 
post-traumatic stress disorder, is not credible supporting 
evidence of the actual occurrence of the in-service 
stressors.  Moreau, 9 Vet. App. at 395-396 (Credible 
supporting evidence of the actual occurrence of an in service 
stressor cannot consists solely of after-the-fact medical 
nexus evidence.).

For these reasons, the preponderance of the evidence is 
against the claim as there is no credible supporting evidence 
that the claimed in-service stressors, which were the basis 
for the diagnosis of post-traumatic stress disorder, 
occurred, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


